                         UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF WISCONSIN


JOHN D. HODGES
                     Plaintiff,

       v.                                                Case No. 18-C-1129

ANDREW M. SAUL,
Commissioner of the Social Security Administration
                 Defendant.


                                   DECISION AND ORDER

       Plaintiff John Hodges seeks judicial review of the denial of his application for social

security disability benefits. Plaintiff contends that the Administrative Law Judge (“ALJ”)

assigned to the case erred in evaluating the opinions of the agency medical and psychological

consultants, his statements regarding the severity of his symptoms, and his alleged mental

impairments. He further contends that the ALJ should have required the vocational expert

(“VE”) who testified at his hearing to disclose the materials upon which she relied in forming

her opinions. As plaintiff acknowledges in a supplemental submission (R. 19), his VE claim is

undermined by the Supreme Court’s recent decision in Biestek v. Berryhill, which rejected the

Seventh Circuit’s categorical rule that such materials must be made available on demand. 139

S. Ct. 1148, 1153-54 (2019) (citing McKinnie v. Barnhart, 368 F. 3d 907, 910-911 (7th Cir.

2004)). While Biestek permits such challenges on a case-by-case basis, see, e.g., Krell v.

Saul, 931 F.3d 582, 587 (7th Cir. 2019), because this matter must be remanded for

reconsideration of plaintiff’s statements and mental impairments (which may result in a different

residual functional capacity, thus requiring new vocational evidence), I need not engage in that

analysis.
                                I. FACTS AND BACKGROUND

A.     Plaintiff’s Application and Agency Decisions

       Plaintiff filed the instant application for benefits in May 2015, alleging a disability onset

date of January 11, 2014.1 (Tr. at 53, 220.) He indicated that he could no longer work due to

a cervical spinal fusion, headaches, and carpal tunnel syndrome. (Tr. at 251.) In a function

report, plaintiff stated that he could sit for one hour before he needed to move around, stand

for one hour before needing to rest or sit down, and walk for five minutes before needing to

rest. He further indicated that he could lift 10 pounds consistently, 15 occasionally, from the

floor to his waist, but could not lift items above his head. He also indicated that his limited

stamina affected his ability to work a full day, and that he would miss work at least one day per

week due to pain/migraines. (Tr. at 269.) Finally, he indicated that his conditions affected his

memory, concentration, and ability to complete tasks. (Tr. at 272.) He took the medications

Oxycodone and Oxycontin, which caused side effects including constipation, dizziness,

headache, and mood changes. (Tr. at 273.)

       The agency sent plaintiff for an internal medicine exam with Daryl Melzer, M.D., on

August 20, 2015. Plaintiff reported that he injured his neck in 2006 when a hitch fell while he

was working on a car. He underwent neck surgery in 2009, which improved the left arm

weakness caused by his injury, but he continued to experience neck pain radiating down both

arms. He also reported a tendency to drop things. He further complained of carpal tunnel



       1
        The onset date is tied to the date of a previous denial, effective January 10, 2014. (Tr.
at 117.) Plaintiff stopped working in January 2011 (Tr. at 251), so he remained “insured” for
purposes of disability insurance benefits only through December 31, 2015. (Tr. at 56.)
Accordingly, he must demonstrate disability between January 11, 2014, and December 31,
2015, to receive benefits.

                                                 2
syndrome and chronic headaches. (Tr. at 386.) Plaintiff stated that he used to be a heavy

drinker (although he drank minimally now), and records revealed a hospital admission for

alcohol withdrawal symptoms and alcoholic hepatitis in January 2015. On review of systems,

plaintiff reported depression related to his medical issues. On exam, his neck was very tight,

with tenderness and quite a bit of muscle spasm and limited range of motion. His low back was

unremarkable. (Tr. at 387.) Neurologically, he had absent reflexes; grip strength was normal,

but slightly weaker on the left than the right; and he had decreased sensation. (Tr. at 387-88.)

He had positive Phalen’s bilaterally and positive Tinel on the left, suggesting carpal tunnel

syndrome.2 Biceps and triceps strength were in the normal range, and gait and station were

normal. Dr. Melzer’s impression was (1) history of cervical fusion, with left arm weakness

resolved, but chronic pain and some residual sensory deficits; (2) bilateral carpal tunnel

syndrome, more prominent on the left, but difficult to separate from his cervical issues; (3)

headaches, most likely related to the muscle spasms in his neck; and (4) a history of alcohol

abuse, resolved over the last several months. (Tr. at 388.)

       The agency also sent plaintiff for a psychological evaluation with Robert Verwert, Ph.D.,

on October 20, 2015.       (Tr. at 391.) Asked what prevented him from working, plaintiff

responded neck pain with headaches, pain shooting down both arms and hands, and difficulty

sleeping. Some days he did not get out of bed because he was so depressed. (Tr. at 391.)

He indicated that the depression started after his surgery in 2009. He had never seen a

psychiatrist, although he did talk to his primary physician, who declined to prescribe anti-

depressants due to worry about drug interactions with his pain medications. Plaintiff also



       2
           https://www.webmd.com/pain-management/carpal-tunnel/carpal-tunnel-diagnosis#1.

                                               3
reported a history of heavy drinking, with a detox admission in January 2015. He indicated that

his brother recently closed his auto body shop, and he helped his brother move out, lifting

things he should not have. He admitted drinking after that, and early in the afternoon of this

appointment, although he was trying to wean himself. (Tr. at 392.) He indicated that he did

not go out much, staying home with ice around his neck due to pain. (Tr. at 393-93.) He

indicated that, on a typical day, he did not “do a whole lot. I shower, eat, and watch TV. I

forget to turn the stove off and I forget things a lot.” (Tr. at 393.) His wife did all the cooking,

cleaning, and grocery shopping. On mental status exam, he presented appropriately, in no

acute psychiatric distress. He did have to get up for relief from sitting, which aggravated his

back. (Tr. at 393.) He was alert, responsive, and cooperative during the interview. His affect

was appropriate, normal in range, and stable. He was talkative and his speech was clear and

lively.    His attention and concentration abilities were sufficient, as he could do simple

computations, but he had trouble with serial 7 subtraction. He did seem capable of abstract

thought and his fund of knowledge was adequate. His social judgment appeared to be good,

his short-term memory was intact, and his thoughts coherent and goal-directed. (Tr. at 394.)

          Dr. Verwert also conducted a collateral interview with plaintiff’s wife, and she reported

that plaintiff had trouble sleeping, “gets depressed and he doesn’t function.” (Tr. at 394.) She

further reported that he “cannot sit still,” “cannot keep attention in a conversation,” “gets upset

and moody,” and “his memory is not good,” e.g., he left the oven and stove on. (Tr. at 394.)

          Dr. Verwert diagnosed depression due to other medical condition/chronic pain, and

alcohol use disorder, moderate, with a GAF of 50 (“serious symptoms mainly due to chronic




                                                  4
pain”).3 (Tr. at 395.) He concluded:

       Due to the pain and to his poor memory, as his wife attests, as well as due to his
       depression, he would have trouble in all areas. It will be difficult for him to
       remember and carry out instructions. It would then be difficult for him to get
       along appropriately with supervisors and coworkers. His attention and
       concentration abilities are weak and therefore difficult to keep up with work pace
       or work stresses or adapt to changes.

(Tr. at 395.)

       The agency denied plaintiff’s application initially on November 11, 2015 (Tr. at 100, 136)

and on reconsideration on May 23, 2016 (Tr. at 115, 145), relying on the opinions of medical

and psychological reviewing consultants that plaintiff could despite his severe physical and

mental impairments perform a range of light, unskilled work.          Specifically, the medical

reviewers, Drs. Mina Khorshidi and George Walcott, found plaintiff capable of light work, with

occasional climbing of ladders, ropes, and scaffolds, and frequent (but not constant) fingering

with both hands. (Tr. at 109-10, 125-26.) The psychological reviewers, Drs. Esther Lefevre

and Stacey Fiore, found mild restriction of activities of daily living and social functioning, but

moderate difficulty in maintaining concentration, persistence, or pace. (Tr. at 107, 123.) They

further endorsed moderate limitations in understanding and carrying out detailed instructions,

maintaining attention and concentration for extended periods, performing at a consistent pace

without an unreasonable number of rest periods, and responding appropriately to changes in

the work setting. (Tr. at 111-12, 127-28.) They nevertheless found plaintiff capable of unskilled

work (Tr. at 113, 129), with Dr. Fiore explaining: “Based on the totality of the objective and



       3
         GAF (“Global Assessment of Functioning”) rates the severity of a person’s symptoms
and his overall level of functioning. Set up on a 0-100 scale, scores of 51-60 reflect “moderate”
symptoms and 41-50 “severe” symptoms. American Psychiatric Association, Diagnostic and
Statistical Manual of Mental Disorders (“DSM-IV”) 32-34 (4th ed. 2000).

                                                5
subjective evidence in file and considering the mental impairments only, the claimant is able

to persist at simple tasks over time under ordinary conditions.” (Tr. at 128.)

       Plaintiff then requested a hearing before an Administrative Law Judge (“ALJ”). (Tr. at

156.) Prior to the hearing, plaintiff filed a request for a subpoena duces tecum and an objection

to the testimony of the VE noticed for the hearing. (Tr. at 318.) In that request, plaintiff sought

production of the documents upon which the VE would rely in forming her opinions. (Tr. at

318.) Plaintiff further objected to the VE’s competency to offer opinions on numbers of jobs,

as it did not appear she had any qualifications as a labor market statistician. (Tr. at 319.)

       The ALJ denied plaintiff’s request, stating that it did not specify the important facts that

the documents were expected to establish or that the information could not be obtained

through testimony. (Tr. at 214.) The ALJ also found it premature to address plaintiff’s

objection to the VE’s testimony, as such testimony would only be offered if the case reached

step five of the sequential evaluation process. (Tr. at 214-15.) “Additionally, the Social

Security Administration has found this individual qualified as a vocational expert by entering

into a contract for professional services that requires a designated level of expertise.” (Tr. at

215.) The ALJ further stated that the VE could, at the hearing, respond to questions regarding

her background sources. He therefore denied the request to issue a subpoena. (Tr. at 215.)

B.     Hearing Testimony

       On September 7, 2017, plaintiff appeared with counsel for a video hearing before the

ALJ. The VE appeared telephonically. (Tr. at 70-71.)

       1.     Plaintiff

       Plaintiff testified that in 2014-15 he experienced migraine headaches every couple



                                                6
weeks, more often now, lasting eight hours to two days. (Tr. at 74-75.) These headaches were

debilitating, such that he could barely get out of bed to use the bathroom. (Tr. at 75.) Plaintiff

further testified that he experienced problems with anxiety and depression during this time,

although he did not then seek treatment as he was in denial about the need for it. (Tr. at 76.)

          Plaintiff testified that he missed many family gatherings and events due to pain from

migraines or his neck. He would sit with ice on his neck, if not sleeping. (Tr. at 76.) He

indicated that pain interfered with his ability to sleep at night, leaving him feeling fatigued the

next day, which in turn caused problems with concentration and memory. (Tr. at 77.)

          Plaintiff further testified that he experienced numbness in his arms and hands, which

caused him to drop things, as well as shooting pains down the arms. His hands were always

numb to some degree, although the severity varied from day to day. (Tr. at 78.) Every week

or week and a half the numbness would become so severe he could not pick up anything. (Tr

at 79.)

          Plaintiff stated that he could stand for 10-15 minutes before he had to sit and sit for 30-

45 minutes before had to change positions. (Tr. at 79-80.) He could not walk very far without

getting pain in his neck from the vibrations of walking. He testified that the exertion of getting

to the hearing would cause him “to be shot” for the next two or three days. (Tr. at 80.)

          The ALJ asked about a notation in the record that plaintiff helped at his brother’s auto

body shop, and plaintiff explained that he just visited and did no work. (Tr. at 81-82.) Plaintiff

reported past work as an auto body worker/painter; he attempted to continue working after his

injury but was unable to do so, even in the office and even with reduced hours; he started

missing work and was let go. (Tr. at 83-84.)



                                                   7
       2.     VE

       The VE characterized plaintiff’s past work as auto body worker, medium generally, very

heavy as performed. (Tr. at 87.) The ALJ then asked a hypothetical question, assuming a

person capable of light work, occasionally climbing ladders, ropes, or scaffolds, and frequently

fingering objects bilaterally. (Tr. at 87.) The VE testified that such a person could not do

plaintiff’s past work but could do other jobs such as cleaner/housekeeping, 40,000-50,000 jobs

nationally; cashier II, 150,000-200,000 jobs nationally; and marker, 25,000-35,000 jobs

nationally. (Tr. at 88.) Reducing the exertional level to sedentary, the person could work as

an order clerk (30,000-40,000 jobs), charge account clerk (40,000-50,000 jobs), and food

checker (15,000-20,000 jobs). (Tr. at 88-89.)

       The VE testified that a person could not be off task more than 15% of the day and

maintain competitive employment, or miss more than one day of work per month. (Tr. at 89.)

The VE indicated that her testimony was consistent with the Dictionary of Occupational Titles

(“DOT”), aside from the questions about off task time and absences, which she based on her

training and experience. (Tr. at 90.)

       Asked what publications she relied on in giving her testimony, the VE responded: “A

combination of the Dictionary of Occupational Titles, classifications of jobs, the ONET,

professional publications, the SkillTRAN, as well as independent labor market surveys with the

– well. The research with BLS and also independent labor market surveys that are performed

within my private practice.” (Tr. at 90.) She indicated that the only non-public information

would be the labor market surveys she had done. (Tr. at 90.) Asked to describe how she had

used those surveys, the VE said:

       The labor market surveys primarily would be related to having a knowledge base

                                                8
       and understanding of how the jobs are performed and the skill level. And then
       the other part of that would be just to kind of reconfirm the jobs and their
       existence. Meaning through the labor market surveys on those jobs and then
       also doing additional research to comport that the numbers are accurate.

(Tr. at 90-91.)

       Asked how she came up with the job numbers, the VE said: “I primarily used the

SkillTRAN [INAUDIBLE] along with just independent research that I do that I’ve already

discussed. And looking at the OES numbers. And then comparing that to the DOT numbers.

And then coming up with a range of numbers related to the published information.” (Tr. at 91.)

       The ALJ asked plaintiff’s counsel if he wanted to review the labor market surveys, and

counsel said he did. The ALJ indicated those materials would be available at the field office

at a reasonable time. (Tr. at 91.) On questioning by counsel, the VE testified that she had not

since she started doing this work in 1998 been asked to submit her survey materials. (Tr. at

93.)

       Counsel then asked further questions about the VE’s methods. She indicated that she

started with SkillTRAN. (Tr. at 93.) Asked if that source was freely available online, the VE

said the computerized program cost money “but as far as the methodology and all that

information, that’s public knowledge.” (Tr. at 93-94.) She indicated this information was

available online but seemed unsure of the format. Asked if they “lay out their methodology in

a way that results can actually be replicated,” the VE said: “I’m not sure about that.” (Tr. at 94.)

       Counsel further inquired about SkillTRAN, and the VE confirmed that you punch in

certain criteria and it gives you a number of jobs associated with a certain DOT code. (Tr. at

95.) Asked what is done with the number produced by SkillTRAN, she said:

       Basically looked at that number, compared it to the national number requested
       directly through the DOT. And then based on my experience in analyzing those

                                                 9
       jobs and looking at job openings and surveying the market, that – it just basically
       supports my understanding of that work. Whether it’s increasing in number,
       declining, what the status of that specific occupation is doing.

(Tr. at 95-96.) Regarding one of the identified jobs, counsel asked: “So did you find any job

openings for food checkers as the job is described in the DOT?” (Tr. at 96.) The VE

responded: “Not recently.” (Tr. at 96.) Finally, counsel asked, “Does the census bureau or

some other part of the government publish job numbers broken down by DOT code?” The VE

said: “No.” (Tr. at 96.)

       The ALJ then requested clarification on the VE’s surveys. (Tr. at 96.) The VE said:

       My labor market surveys are basically when I am working with an individual and
       going out and assessing the jobs. So it wouldn’t be specific jobs. The other
       thing is many times I’m pulled in to consult on cases where the individual is
       injured and we’re trying to evaluate whether he can go back to his original job or
       whether other jobs with that employer exist. So that’s when I would go in and
       actually do the job type analysis and basically have the foundation and
       understanding of what’s required of jobs.

(Tr. at 97.)

       The ALJ asked if, for any of the jobs she provided at that hearing, the VE relied on her

labor market surveys. She responded:

       Not that much. I think the labor market surveys that I was relying on really had
       more to do with the understanding of how these jobs are performed as opposed
       to kind of coming up with certain numbers. But what I would say is I’m actively
       in private practice and evaluate clients, that I do have a good foundation and
       understanding of the growth trends of occupations and which ones are in a
       growth mode and which ones are declining.

(Tr. at 97.)

       The ALJ concluded the hearing by stating: “I will look into the labor market survey. We’ll

contact [the VE] and see what needs to be done there.” (Tr. at 98.) Following the hearing,

plaintiff renewed in writing his request for the VE’s labor market surveys. (Tr. at 352.)


                                               10
C.     ALJ’s Decision

       On October 18, 2017, the ALJ issued an unfavorable decision. (Tr. at 50.) Following

the familiar five-step evaluation process, see 20 C.F.R. § 404.1520(a)(4), the ALJ determined

(1) that plaintiff did not engage in substantial gainful activity from the alleged onset date of

January 11, 2014, through his date last insured of December 31, 2015; (2) that he suffered

from the severe impairments of a cervical spine condition and bilateral carpal tunnel syndrome

(Tr. at 56); (3) that none of his impairments qualified as conclusively disabling under the

agency’s regulations (Tr. at 58); (4) that he was limited to light work involving only occasional

climbing of ladders, ropes, and scaffolds, and frequent fingering with the bilateral upper

extremities, which prevented him from performing his past relevant work (Tr. at 58-62); but (5)

that he could perform other jobs, as identified by the VE, including cleaner/housekeeper,

cashier, and marker (Tr. at 62-63).

       1.     Step Two

       At step two, the ALJ determined that plaintiff’s headaches did not constitute a separate,

medically determinable impairment. The ALJ noted that the consultative examiner indicated

the headaches were likely related to the neck impairment, no neurological work-up or treatment

for headaches had been undertaken, and no headache-related clinical signs were observed

at treatment visits. (Tr. at 56.)

       The ALJ further determined that plaintiff’s mental impairments of depression and alcohol

use disorder caused no more than minimal limitation in plaintiff’s ability to perform basic mental

work activities. The ALJ acknowledged that the consultative psychological examiner diagnosed

depression due to other medical condition of chronic pain and alcohol use disorder, moderate



                                               11
and that plaintiff had one hospital visit prior to the date last insured for acute alcohol

withdrawal. However, aside from some issues with a serial 7 activity, during which plaintiff

explained that he had always been bad with numbers, plaintiff’s mental status was intact on

examination: attention and concentration were sufficient, he seemed capable of abstract

thought, his fund of knowledge was adequate, he exhibited insight into his condition, his social

judgment seemed to be good, he was fully oriented, his short-term memory was intact, and his

thoughts were coherent and goal-directed. He received no treatment for mental illness during

the relevant period. (Tr. at 56.) While he did receive such treatment in September 2016,

following a June 2016 emergency visit for alcohol intoxication and withdrawal symptoms, his

symptoms improved significantly in a short period of time. (Tr. at 56-57.) Thus, while the ALJ

found this evidence sufficient to establish medically determinable impairments, the lack of

relevant signs or treatment prior to the date last insured was inconsistent with a finding of

significant symptoms or functional limitations. (Tr. at 57.)

       The ALJ also considered the four broad functional areas set out in the regulations:

understanding, remembering, or applying information; interacting with others; concentrating,

persisting, or maintaining pace; and adapting or managing oneself. Plaintiff reported problems

with depression and anxiety in 2014 and 2015, but he did not specifically identify any functional

limitations caused by his mental conditions and instead attributed his work-related limitations

primarily to his neck pain and headaches. The ALJ found that the diagnostic information and

later treatment notes, combined with plaintiff’s wife’s statements regarding his moodiness,

social withdrawal, and difficulty following a conversation, supported some limitation under these

criteria, but “more than mild limitation in any of the areas is not supported due to the lack of

significant clinical findings or treatment during the relevant period, the lack of specificity in the

                                                 12
claimant’s own statements regarding his mental health, and the relative significance of the

claimant’s physical impairments on his functional level according to his own statements and

the consultative psychological examiner’s diagnostic impression.” (Tr. at 57.)

       In finding the mental impairments non-severe, the ALJ gave little weight to the opinions

of the consultative psychological examiner and the agency psychological consultants. Since

plaintiff had never been treated for mental impairments, “the consultative examiner’s

assessment of more than minimal limitations appears to have been based entirely on

subjective statements by the claimant and his wife without significant corroboration in the

medical evidence.” (Tr. at 57.) In assigning a GAF score, the examiner noted that plaintiff’s

physical symptoms were taken into account, along with his mental impairments. The state

agency consultants, in turn, relied on the consultative examination. In contrast to these

sources’ assessments, the remaining medical evidence, including the records obtained at the

hearing level pertaining to the post-date last insured period, were reflective of treatable,

minimally impactful mental conditions. (Tr. at 58.) The ALJ also gave little weight to plaintiff’s

wife’s statements during the collateral interview with the psychological consultant. While she

described symptoms of depression, social withdrawal, fidgeting, and difficulty following a

conversation, “the weight of the evidence, particularly the lack of clinical support and treatment,

suggests these concerns were relatively minor in terms of their functional effect.” (Tr. at 58.)

The ALJ also found her statement that plaintiff’s memory was not good in conflict with clinical

findings by plaintiff’s primary provider and the consultative examiner. (Tr. at 58.)

       2.     RFC

       In determining RFC, the ALJ considered plaintiff’s statements regarding the severity of

his symptoms and the medical opinion evidence.

                                                13
               a.    Symptoms

       Regarding the symptoms, the ALJ acknowledged the required two-step evaluation

process, under which he first had to determine whether plaintiff suffered from impairments that

could reasonably be expected to produce the alleged symptoms; once such impairments had

been shown, the ALJ had to evaluate the intensity, persistence, and limiting effects of the

symptoms. At this second step, if the statements were not substantiated by the objective

medical evidence, the ALJ had to consider the other evidence in the record to determine if the

statements limited the ability to do work-related activities. (Tr. at 59.)

       Plaintiff alleged disability due to chronic neck pain, headaches, and carpal tunnel

syndrome. He alleged that the pain interfered with his sleep; that to compensate for neck pain

he put added pressure on his lower back; and that his carpal tunnel caused him to experience

shooting pain and numbness, and to drop things. He stated that he could stand for just 10-15

minutes and sit 30-45 minutes at a time, needing to change positions because of neck pain,

low back discomfort, and fatigue. He testified that he tried to work full-time, but it was too hard

on his body and neck. (Tr. at 59.)

       The ALJ then stated:

       After careful consideration of the evidence, the undersigned finds that the
       claimant’s medically determinable impairments could reasonably be expected to
       cause the alleged symptoms; however, the claimant’s statements concerning the
       intensity, persistence, and limiting effects of these symptoms are not entirely
       consistent with the medical evidence and other evidence in the record for the
       reasons explained in this decision.

(Tr. at 59.)

       The ALJ agreed that significant exertional, postural, and environmental limitations were

supported by the diagnostic and treatment notes, but not to the degree alleged. Plaintiff


                                                14
suffered a neck injury in 2006, undergoing cervical spinal fusion surgery in May 2009. (Tr. at

59.)   Other treatment prior to the alleged onset date included cervical epidural steroid

injections, which were ineffective.     (Tr. at 59-60.)   Testing also revealed carpal tunnel

syndrome, mild on the left and moderate on the right. During the relevant period, plaintiff

continued to complain of neck pain, numbness, and tingling in his arms, causing him to drop

things, with less than normal strength in his left arm. August 2015 x-rays showed the prior C5-

C7 fusion as well as degenerative changes in the lower cervical spine. He exhibited clinical

abnormalities including muscle spasm, restricted cervical range of motion, absent reflexes,

weaker left grip strength, and decreased sensation. Treatment during the relevant period

included narcotic pain medications provided by a pain specialist. The ALJ concluded: “Under

these facts, given the testimony and allegations, restriction to a range of light work with

limitations to occasional climbing of ladders, ropes, or scaffolds and frequent use of the hands

for fingering is supported.” (Tr. at 60.)

       “However, further alleged limitations are not warranted in this case, in light of the course

of treatment, some of the objective evidence, and some of the claimant’s statements about

symptoms to providers.” (Tr. at 60.) The ALJ concluded that plaintiff’s treatment during the

relevant period was “conservative and routine,” with no further surgery recommended. The

consultative physical examiner found that plaintiff’s upper extremity strength was essentially

intact; his gait and station were normal; and no abnormality of the lower back was observed.

(Tr. at 60.)   Finally, while plaintiff described debilitating physical symptoms during the

consultative exams, he generally told providers that his symptoms were well controlled. (Tr.

at 60-61.)



                                                15
          b.     Opinion Evidence

          The ALJ gave great weight to the agency medical consultants,

          acceptable medical sources, familiar with the disability standards, whose
          opinions were based in their review of the available medical and nonmedical
          evidence. Their findings are consistent with the claimant’s surgical history as well
          as the diagnostic and treatment notes, as discussed above. Nothing in the
          evidence received at the hearing level is in particular conflict with their
          conclusions. For these reasons, these opinions are given great weight in this
          case.

(Tr. at 61.) The consultative physical examiner did not assess plaintiff’s functional capacity,

but the psychological examiner did comment on plaintiff’s pain and related limitations. “As the

claimant’s physical conditions were not within this examiner’s specialization, the conclusions

were not based on physical examination but on statements made by the claimant and his wife,

and the conclusions were inconsistent with the weight of the remaining medical and other

evidence for the reasons discussed above[.]” (Tr. at 61.) The ALJ likewise gave little weight

to plaintiff’s wife’s statements, which largely overlapped with plaintiff’s testimony at the hearing.

“For the same reasons discussed above with respect to the claimant’s allegations, thus, the

claimant’s wife’s opinion is not entirely consistent with the medical and other evidence.” (Tr.

at 61.)

          3.     Step Five/VE Testimony

          Based on the RFC presented by the ALJ, the VE identified the following jobs:

cleaner/housekeeper (40,000-50,000 jobs in the national economy), cashier (150,000-200,000

jobs), and marker (25,000-35,000 jobs). (Tr. at 63.) Based on questioning by plaintiff’s lawyer,

the VE indicated that her testimony was based in part on private labor market surveys she had

conducted. At the time, the ALJ indicated that plaintiff’s request for such private materials was



                                                  16
well taken.

      However, upon review of the testimony, it does not appear the vocational expert
      relied on private labor market surveys specifically either in identifying the above
      occupations as consistent with the claimant’s medical-vocational profile or in
      assessing the number of jobs in each occupation existing in the national
      economy. Rather, the testimony suggests, the labor market surveys generally
      informed her knowledge base and qualifications as a vocational expert. As such,
      the request is denied because analysis of the materials to be subpoenaed would
      be unlikely to result in production of material information or affect the reliability
      of the vocational testimony.

      The decisive question concerning the merits of this subpoena request is whether
      production of the job market surveys alluded to in the vocational testimony is
      likely to erode the reliability of the basis for concluding the claimant is capable of
      doing other work that exists in significant numbers. The vocational expert
      testified generally that “knowledge base” is informed by nonpublic labor market
      surveys she has performed. While her testimony seemed to suggest she
      sometimes relies on labor market surveys particularly pertaining to certain
      occupations when testifying on the vocational requirements or job numbers, the
      testimony in this case does not seem to be affected this way. Despite
      questioning by the undersigned and the claimant’s representative directly on this
      exact point, no information was elicited that suggested the testimony on the
      specific jobs and numbers identified at the hearing was affected in any way by
      the vocational expert’s consideration of labor market surveys. These
      circumstances lead to the conclusion that the labor market surveys go to the
      vocational expert’s general expertise, not her specific testimony in this case, and
      that the vocational expert found sufficient independent justification in the publicly
      available sources to conclude that jobs in the above occupations existed in the
      above estimated numbers, consistent with the above residual functional capacity.
      As the testimony on jobs and numbers in this case was not based on information
      from any specific labor market surveys, production of such materials is unlikely
      to affect the assessment of the reliability of the vocational expert’s testimony.
      Accordingly, the subpoena request is denied.

      The reliability of the vocational expert’s methodology for determining the numbers
      of jobs is well established in the testimony. The vocational expert has
      professional knowledge and experience in job placement. Apart from the
      questions regarding the significance of the vocational expert’s privately
      conducted labor market surveys, the vocational expert clearly elucidated her
      approach to estimating the number of jobs in existence in the above occupations
      based on publicly available information. The expert’s sources and methods are
      not affected by questions of unreliability in this case. None of the claimant’s
      representative’s questioning presented an issue of misapplication of information
      or computational error. Accordingly, the vocational expert’s job information is

                                               17
       found to be reliable.

(Tr. at 63-64.)

       On June 19, 2018, the Appeals Council denied plaintiff’s request for review (Tr. at 1),

making the ALJ’s decision the final word from the Commissioner on this application. See

Jozefyk v. Berryhill, 923 F.3d 492, 496 (7th Cir. 2019). This action followed.

                                       II. DISCUSSION

A.     Standard of Review

       The court will uphold an ALJ’s final decision if the correct legal standards were applied

and the conclusions are supported by “substantial evidence” in the record. L.D.R. v. Berryhill,

920 F.3d 1146, 1151 (7th Cir. 2019). Substantial evidence means such relevant evidence as

a reasonable mind might accept as adequate to support a conclusion. Id. at 1151-52. The

court accordingly reviews the decision deferentially; it will not substitute its own judgment for

that of the ALJ. Id. at 1152.

       However, this does not mean the court will simply rubber-stamp the ALJ’s decision

without a critical review of the record. Minnick v. Colvin, 775 F.3d 929, 935 (7th Cir. 2015).

Although the court will not re-weigh the evidence, it will examine the ALJ’s decision to

determine whether it reflects a logical bridge from the evidence to the conclusions sufficient to

allow the reviewing court to assess the validity of the agency’s ultimate findings and afford the

claimant meaningful judicial review. Moore v. Colvin, 743 F.3d 1118, 1121 (7th Cir. 2014).

B.     Plaintiff’s Claims

       1.     Agency Consultant Opinions

       As indicated above, the ALJ gave great weight to the agency medical consultants,



                                               18
finding their opinions consistent with plaintiff’s surgical history, as well as the diagnostic and

treatment notes. He further noted: “Nothing in the evidence received at the hearing level is in

particular conflict with their conclusions.” (Tr. at 61.)

       Plaintiff contends that after the state agency denied the claim—but prior to the

hearing—his lawyer obtained and submitted new and material evidence (Pl.’s Br. at 4, citing

Tr. at 353-57),4 which he summarizes in his brief (Pl.’s Br. at 4-6). He then argues, relying on

Moreno v. Berryhill, 882 F.3d 722, 729 (7th Cir. 2018) and Akin v. Berryhill, 887 F.3d 314, 317-

18 (7th Cir. 2018), that this evidence, which the ALJ was not qualified to assess on his own,

rendered the agency opinions obsolete. (Pl.’s Br. at 6-7.)

       The basis for plaintiff’s claim that the consultants at the reconsideration level lacked

access to the evidence he cites in his brief, which comes from record exhibit 8F (Tr. at 457-

516), is unclear. The “evidence of record” at the reconsideration level appears to include these

notes (see Tr. at 118), although, it is true, the “reconsideration analysis” does not specifically

cite the particular notes/dates plaintiff references (see Tr. at 121). In any event, even if the

consultants lacked access to these particular treatment notes, plaintiff fails to develop his

argument that the evidence “concerns neurological conditions beyond the ken of the ALJ.”

(Pl.’s Br. at 7.) The cited notes, from Dr. Soliven Bautista and a nurse practitioner at the pain

management clinic plaintiff attended, contain essentially the same information as the other

evidence from this provider.      In virtually all of his notes, Dr. Bautista made the same

observations: plaintiff suffered from chronic neck pain with limited range of cervical motion, but

his strength was normal and he benefitted from pain medications, which allowed him to


       4
      Transcript pages 353-57 correspond to plaintiff’s brief to the Appeals Council.
However, counsel made a similar argument in his pre-hearing brief to the ALJ. (Tr. at 344-50.)

                                                19
function. (E.g., Tr. at 486, 481, 471, 423.)5

       The ALJ cited some of the pain management notes in support of his decision. (Tr. at

60-61.)      Plaintiff’s contention “that ALJs are not qualified to evaluate medical records

themselves, but must rely on expert opinions,” Moreno, 882 F.3d at 729, comes from a portion

of the Moreno decision the Seventh Circuit later retracted on petition for rehearing. The court

“substitute[d] the following, more tailored language: ‘That assessment was not justified under

the circumstances of this case.’” Moreno v. Berryhill, 2018 U.S. App. LEXIS 9296, at *2 (7th Cir.

Apr. 13, 2018).6 Akin, the other case plaintiff cites, concerned the ALJ’s flawed attempt to

interpret an MRI report without expert medical assistance. 887 F.3d at 317-18. Here, plaintiff

cites no raw medical data the ALJ impermissibly interpreted. Rather, his argument concerns

medical notes in which a treating physician discussed plaintiff’s condition. Evaluating such

evidence is what the ALJ is supposed to do. See Thorps v. Astrue, 873 F. Supp. 2d 995, 1006


       5
         I summarize the pain management notes in the appendix to this decision. Plaintiff also
discusses these notes in the context of his credibility argument (Pl.’s Br. at 12-14), but he fails
to explain how they show the ALJ erred. As the ALJ noted, plaintiff generally told Dr. Bautista
that: “He is able to function with the help of pain medication.” (Pl.’s Br. at 14.) While this is not
proof positive that plaintiff could hold down a full-time job, it does provide some support for the
ALJ’s conclusion. Plaintiff complains that the ALJ failed to include a more restrictive hand use
limitation, but he cites no specific medical evidence supporting such a restriction. (Pl.’s Br. at
15, 19.) Plaintiff also faults the ALJ for not crediting his claimed exertional limitations (Pl.’s Br.
at 19-20), but the ALJ explained that “the conservative and routine course of treatment, lack
of clinical findings related to gait abnormality or lower back impairment, and some of the
claimant’s statements about the intensity of his symptoms and his functional level are
inconsistent with the relatively extreme limitations the claimant alleges with respect to sitting,
standing, and changing positions.” (Tr. at 61.) Finally, plaintiff contends that his narcotic
medications were ineffective and caused side effects (Pl.’s Br. at 21), but that is not what he
told Dr. Bautista (Tr. at 60-61, 480, 471, 426, 422.) In reply, plaintiff contends that the ALJ
cherry picked from the record regarding his pain medications (Pl.’s Rep. Br. at 5), but based
on my review, it appears plaintiff generally told Dr. Bautista his medications worked well without
side effects.
       6
           Plaintiff concedes his mistake in the reply brief. (Pl.’s Rep. Br. at 2.)

                                                   20
(N.D. Ill. 2012) (“That’s not playing doctor, that’s weighing the evidence.”). Plaintiff cites no

opinion evidence from Dr. Baustista or any other treating provider requiring greater physical

limitations. See Olsen v. Colvin, 551 Fed. Appx. 868, 874 (7th Cir. 2014) (“The cases in which

we have concluded that an ALJ ‘played doctor’ are ones in which the ALJ ignored relevant

evidence and substituted her own judgment.”).

       2.     Plaintiff’s Statements

       Plaintiff next challenges the ALJ’s evaluation of his statements about his pain and other

symptoms. (Pl.’s Br. at 7.) In evaluating the credibility of a claimant’s statements regarding

his symptoms, the ALJ must first determine whether the claimant suffers from a medically

determinable impairment that could reasonably be expected to produce the alleged symptoms.

SSR 16-3p, 2016 SSR LEXIS 4, at *5. Second, if the claimant has such an impairment, the

ALJ must evaluate the intensity and persistence of the symptoms to determine the extent to

which they limit the claimant’s ability to work. Id. at *9. If the statements are not substantiated

by objective medical evidence, the ALJ must evaluate the intensity, persistence, and limiting

effects of the alleged symptoms based on the entire record and considering a variety of factors,

including the claimant’s daily activities, factors that precipitate and aggravate the symptoms,

and the treatment he has received for relief of the pain or other symptoms. Id. at *18-19. The

court reviews an ALJ’s credibility finding deferentially, reversing only if it “patently wrong.”

Burmester v. Berryhill, 920 F.3d 507, 510 (7th Cir. 2019); Hall v. Berryhill, 906 F.3d 640, 644

(7th Cir. 2018). While the ALJ must provide specific reasons for his finding, consistent with the

regulatory factors and supported by the evidence, see, e.g., Shauger v. Astrue, 675 F.3d 690,

697-98 (7th Cir. 2012), he “need not specify which statements were not credible.” Shideler v.

Astrue, 688 F.3d 306, 312 (7th Cir. 2012).

                                                21
       Here, as indicated above, the ALJ acknowledged the required two-step evaluation

process, finding that while plaintiff’s medically determinable impairments could reasonably be

expected to cause the alleged symptoms, his statements concerning the intensity, persistence,

and limiting effects of his symptoms were not entirely consistent with the medical evidence and

other evidence in the record. (Tr. at 59.) In support of this conclusion, the ALJ noted that the

record, which documented clinical abnormalities including muscle spasm, restricted cervical

range of motion, absent reflexes, weaker left grip strength, and decreased sensation,

supported restriction to a range of light work with limitations to occasional climbing and frequent

use of the hands.      However, he found further limitations unsupported, citing plaintiff’s

“conservative and routine” treatment during the relevant period; the consultative physical

examiner’s findings of intact strength, normal gait and station, and no abnormality of the lower

back; and plaintiff’s statements to providers that his symptoms were well controlled. (Tr. at 60-

61.)

       Plaintiff first argues that the ALJ failed to establish that the medical evidence alone did

not support the degree of limitation. In support of this argument, he again notes that the ALJ

failed to obtain an updated medical opinion, and again argues that the ALJ played doctor in

reaching his conclusion. (Pl.’s Br. at 9.) As indicated above, plaintiff develops no argument

that evidence received at the hearing level (or not otherwise seen by the agency consultants)

rendered the consultants’ opinions obsolete. See Poyck v. Astrue, 414 Fed. Appx. 859, 861

(7th Cir. 2011) (“This court gives deference to an ALJ’s decision about how much evidence is

sufficient to develop the record fully and what measures (including additional consultative

examinations) are needed in order to accomplish that goal.”).

       Plaintiff next argues that the ALJ relied only on medical evidence in making his

                                                22
determination. (Pl.’s Br. at 9.) That is also incorrect. The ALJ considered plaintiff’s statements

regarding his symptoms and limitations, finding them inconsistent with his conservative

treatment, clinical presentation, and his admissions to providers that medication controlled his

pain and allowed him to function. See Curvin v. Colvin, 778 F.3d 645, 651 (7th Cir. 2015)

(affirming where the ALJ noted various inconsistencies between the claimant’s alleged

symptoms and the other evidence, including her admission that medication kept her condition

under control). Plaintiff faults the ALJ for failing to specify which allegations were credited and

which were not (Pl.’s Br. at 10), but that is not required. See Shideler, 688 F.3d at 312.

       Plaintiff’s argument that the ALJ erred in assessing his headaches gains more traction.

(Pl.’s 10.) In finding plaintiff’s headaches non-severe, and then declining to include any related

limitations in the RFC, the ALJ stated that no neurological work-up or treatment for headaches

was undertaken, no headache-related clinical signs were observed at treatment visits, and the

record suggests that the headaches were related to his neck/muscle spasms. (Tr. at 56, 60.)

The ALJ further opined that if plaintiff’s “headaches were as debilitating as he alleges, more

significant workup and treatment would be expected.” (Tr. at 61.)

       While the record does not appear to contain neurological assessment of migraine

headaches, plaintiff’s providers regularly assessed “cervicogenic occipital headaches” and

“occipital headaches.” (Tr. at 515, 508, 486, 427, 423, 398.) They treated plaintiff’s neck pain

and headaches with strong narcotic medications. It is unclear why the ALJ believed that more

specific assessment and treatment would be required in order for this impairment to be

accepted as one causing work-related limitations. See Tyson v. Astrue, No. 08-cv-383-bbc,

2009 U.S. Dist. LEXIS 23069, at *27 (W.D. Wis. Mar. 20, 2009) (noting that while a claimant’s

self-reported symptoms are insufficient by themselves to establish disability, when these

                                                23
symptoms are documented by a physician in a clinical setting they are, in fact, medical signs,

and often the only means available to prove an impairment such as headache); see also Adaire

v. Colvin, 778 F.3d 685, 687 (7th Cir. 2015) (noting that ALJs may not discount pain testimony

that cannot be attributed to “objective” injuries or illnesses—the kind revealed by x-rays). The

ALJ should on remand reconsider plaintiff’s alleged limitations related to headaches. (Pl.’s Br.

at 18; Tr. at 74-75.)7

       I also agree with plaintiff that the ALJ erred in finding no severe mental impairment and

including no mental limitations in his hypothetical questions and RFC. (Pl.’s Br. at 11, 16-17,

18-19.) As indicated above, the mental health professionals who evaluated plaintiff during the

relevant time found severe mental impairments. The examining psychological consultant, Dr.

Verwert, opined that due to his pain, poor memory, and depression, plaintiff “would have

trouble in all areas.” (Tr. at 395.)8 The reviewing consultants, Drs. Lefevre and Stacey Fiore,

endorsed moderate limitations in maintaining attention and concentration for extended periods,

performing at a consistent pace without an unreasonable number of rest periods, and

responding appropriately to changes in the work setting. (Tr. at 111-12, 127-28.)

       The Commissioner notes that the ALJ was not required to accept these reports, as “the

determination of a claimant’s RFC is a matter for the ALJ alone—not a treating or examining

doctor—to decide.” (Def.’s Br. at 13, citing Thomas v. Colvin, 745 F.3d 802, 808 (7th Cir.

2014).) However, rejecting or discounting the opinion of the agency’s own physicians, “as

happened here, can be expected to cause a reviewing court to take notice and await a good


       7
           The Commissioner does not respond to this argument in his brief.
       8
      The Commissioner notes various normal findings during Dr. Verwert’s mental status
exam (Def.’s Br. at 12), but he fails to grapple with the consultant’s conclusions.

                                               24
explanation for this unusual step.” Beardsley v. Colvin, 758 F.3d 834, 839 (7th Cir. 2014); see

also Wilder v. Chater, 64 F.3d 335, 337 (7th Cir. 1995) (“We are led to consider with a degree

of suspicion the administrative law judge’s decision to go against the only medical evidence in

the case, that of a psychiatrist not retained by the applicant but appointed by the administrative

law judge himself to advise on Wilder’s condition.”). No such explanation was provided in this

case. The ALJ discounted Dr. Verwert’s opinion because plaintiff received no mental health

treatment during the relevant time, his opinion appeared to be based on the “subjective

statements” by plaintiff and his wife, and he relied in part on plaintiff’s physical impairments.

(Tr. at 57-58.) The reviewers, in turn, relied on the examiner, so their opinions were similarly

flawed.9 (Tr. at 58.)

       While the absence of mental health treatment is a factor the ALJ may consider, see,

e.g., Denton v. Astrue, 596 F.3d 419, 423-24 (7th Cir. 2010), there is no requirement that a

claimant receive contemporaneous treatment, which “would be a peculiarly unreasonable

requirement in the case of depression, a notoriously underreported disease.” Wilder v. Apfel,

153 F.3d 799, 802 (7th Cir. 1998). Indeed, plaintiff testified at the hearing that he was “in

denial” about his depression and did not want to see a psychiatrist. (Tr. at 76.) He also told

Dr. Verwert that his primary care physician did not want to prescribe anti-depressants due to

worry about drug interactions with his pain medications. (Tr. at 392.) The ALJ failed to

consider these explanations for the lack of treatment. See Craft v. Astrue, 539 F.3d 668, 679

(7th Cir. 2008) (holding that the ALJ must not draw any inferences about a claimant’s condition


       9
        The ALJ also stated that the records obtained at the hearing level pertaining to the post-
date last insured period are reflective of treatable, minimally impactful mental conditions. (Tr.
at 58.) However, the ALJ provided little analysis of these records (which I summarize in the
appendix), and the Commissioner does not defend the decision on this ground.

                                               25
based on failure to seek treatment unless the ALJ has explored the claimant’s explanations for

the lack of medical care).

       Nor was it improper for Dr. Verwert to rely on plaintiff’s statements in reaching his

conclusion. See Thompson v. Berryhill, 722 Fed. Appx. 573, 580-81 (7th Cir. 2018) (“The ALJ

dismissed Dr. Link’s report as ‘not worthy of great weight’ because it purportedly was based

on Thompson’s subjective complaints and was not ‘independently verified.’ But any

psychological examination could be said to suffer from this criticism, and this statement ignores

the professional status and judgment of the psychologist.”); Price v. Colvin, 794 F.3d 836, 840

(7th Cir. 2015) (“[P]sychiatric assessments normally are based primarily on what the patient tells

the psychiatrist, so that if the judge were correct, most psychiatric evidence would be totally

excluded from social security disability proceedings[.]’”).

       Finally, while Dr. Verwert did referennce plaintiff’s pain related to his physical

impairments, it is unclear why Dr. Verwert would be unqualified to factor pain into his analysis

of plaintiff’s mental limitations. See Carradine v. Barnhart, 360 F.3d 751, 754 (7th Cir. 2004)

(“Pain is always subjective in the sense of being experienced in the brain.”). In any event, Dr.

Verwert also based his conclusions on plaintiff’s depression and memory problems, subjects

plainly within his area of expertise, and his evaluation included a mental status examination.

       A finding that plaintiff has a severe mental impairment does not, of course, mean that

he is disabled. The reviewing consultants indicated that plaintiff could still perform unskilled

work. However, the matter must be remanded so that the ALJ can apprise the VE of all

plaintiff’s limitations, including any mental limitations. See Varga v. Colvin, 794 F.3d 809, 813-

14 (7th Cir. 2015).



                                               26
                                     III. CONCLUSION

      As indicated above, because the matter must be remanded for other reasons, I need

not decide whether the ALJ erred in refusing to order production of the VE’s materials.

However, I note that even after Biestek production of such materials remains “best practice.”

As the Seventh Circuit recently stated:

      We want to be clear that our holding today and that of Biestek do not give
      vocational experts carte blanche to testify without providing underlying sources.
      It is certainly best practice for vocational experts to provide underlying sources
      at hearings, and we encourage them to do so. See Biestek, 139 S. Ct. at 1155
      (noting that a vocational expert’s testimony would be “more reliable and
      probative” and “a best practice for the SSA and its experts” if the expert
      “produced supporting data”); see also Social Security Administration, Vocational
      E x p e r t         H a n d b o o k ,         3 7      ( A u g .      2 0 1 7 ) ,
      https://www.ssa.gov/appeals/public_experts/Vocational_Experts_(VE)_Handb
      ook-508.pdf (“You should have available, at the hearing, any vocational resource
      materials that you are likely to rely upon and should be able to thoroughly explain
      what resource materials you used and how you arrived at your opinions.”). We
      will review on a case-by-case basis situations where a vocational expert does not
      produce his sources and the ALJ declines to require him to do so. In some
      cases, the vocational expert’s testimony may prove to be unreliable without
      underlying sources, and in those cases the testimony may neither constitute
      substantial evidence nor be used as the basis for an ALJ’s determination.

Krell, 931 F.3d at 587.

      THEREFORE, IT IS ORDERED that the ALJ’s decision is reversed, and this matter is

remanded for further proceedings consistent with this decision under 42 U.S.C. § 405(g),

sentence four. The Clerk shall enter judgment accordingly.

      Dated at Milwaukee, Wisconsin this 20th day of January, 2020.

                                          s/ Lynn Adelman
                                          LYNN ADELMAN
                                          District Judge




                                              27
                                           APPENDIX

•      Pain management treatment records

       On March 16, 2013, plaintiff saw Dr. Soliven Bautista for chronic neck pain. Dr. Bautista

noted: “Patient’s pain is fairly controlled. He takes the dog out daily and tries to stay active. .

. . Pain is moderate to severe and intermittently radiates to his shoulders and arms. This is

constant and is aggravated with certain neck and arm movement.                He feels that pain

medications have been helpful in allowing him to function. He denies adverse effects.” (Tr.

at 514.) On exam, plaintiff displayed moderately limited cervical range of motion (“ROM”) but

normal strength. Dr. Bautista assessed chronic neck pain with bilateral cervical radiculopathy,

occipital neuralgia improved after occipital nerve injection, and cervicogenic occipital

headaches. He continued plaintiff on Oxycontin, Percocet, and Gabapentin. (Tr. at 515.)

       On May 29, 2013, plaintiff returned to Dr. Bautista for chronic neck and bilateral arm

pain. “Patient states he has not been able to sleep well due to pain. He presently rates 8/10

pain that shoots down both arms from the neck. He has a history of cervical fusion. Pain is

constant and aggravated with any activity.” (Tr. at 507.) On exam, he displayed moderately

limited cervical spine ROM but normal strength and gait. The doctor assessed chronic neck

pain with bilateral cervical radiculopathy, occipital neuralgia improved after occipital nerve

injection, and cervicogenic occipital headaches. He continued Oxycontin and Percocet, but

changed Gabapentin to Lyrica. (Tr. at 508.)

       On September 18, 2013, plaintiff saw Terry Zacharias, NP, for chronic neck pain. “He

reports that he has not been too bad. The weather had been tough on him. He has pain at

the base of the skull. He has numbness in the hands left greater than right. He has pain down



                                                28
the posterior arms. He rates his pain as an 8 on a scale of 1 to 10 . . . . His medications are

working for him.” (Tr. at 500.) On exam, he displayed decreased neck range of motion but

normal shoulder strength. (Tr. at 501.) He continued on Oxycontin and Percocet. (Tr. at 502.)

       On November 27, 2013, plaintiff saw Dr. Bautista for chronic neck pain. “Patient reports

that his pain is fairly controlled with oxycontin and Percocet. . . . He currently rates his pain at

7/10 and involves the neck with pain radiating down both arms. Pain is constant and

aggravated by cold temperature. He denies adverse effects from his pain medicines.” (Tr. at

496.) On exam, he showed moderately limited cervical ROM but normal strength. Dr. Bautista

continued Oxycontin and Percocet. (Tr. at 497.)

       On February 26, 2014, plaintiff saw Dr. Bautista for chronic severe neck pain. “Patient

reports that pain is well controlled with medications. He currently rates his pain at 3/10 with

intermittent radiation to both arms. He denies constipation. He is able to function well with the

help of medications. At times he would have occipital headaches.” (Tr. at 486.) On exam, he

displayed moderately limited cervical ROM but normal strength. He continued on Oxycontin

and Percocet. (Tr. at 487.)

       On May 21, 2014, plaintiff saw Dr. Bautista for chronic neck pain and bilateral arm pain.

“Patient reports good pain control. He rates his pain at 4/10. He has constant pain with

paresthesias in his fingers. He is able to function well and sleep fairly well. He denies adverse

effects from oxycodone. . . . Patient is currently unemployed and plans to apply for social

security disability. He was evaluated for vocational rehab but still unable to find a job.” (Tr. at

480.) On exam, he displayed moderately limited cervical ROM but normal strength. “He is

benefitting from pain medications which allow him to function.” (Tr. at 481.)

       On August 13, 2014, plaintiff saw Dr. Bautista for “chronic severe neck pain that is

                                                29
alleviated with pain medications. He reports neck spasms. He was responding to Lyrica but

his insurance stopped covering this. . . . He presently rates his pain at 6/10 with pain from the

neck radiating down both legs. [sic?] He has good days and bad days. He is not able to find

employment at this time but plans to help with his father’s auto body shop. He is able to

function with the help of pain medications. He denies adverse effects or constipation.” (Tr. at

471.) On exam, he had moderately limited cervical ROM but normal strength. “He is

benefitting from pain medications which allow him to function.” The doctor continued Oxycontin

and Percocet. (Tr. at 472.)

       On November 13, 2014, plaintiff saw NP Zacharias for chronic neck pain with peripheral

neuropathy, bilateral upper extremities. He reported that he did some light moving of things

the previous day and had a lot of arm and hand pain. (Tr. at 466.) He was to continue on

Oxycontin and Percocet, and follow up with Dr. Bautista in two months. (Tr. at 468.)

       On January 14, 2015, plaintiff saw Dr. Bautista for chronic severe neck pain. “Patient

reports good pain control with his medications. He has neck pain that radiates to both upper

limbs and to the back of his head. He had failed to respond to cervical ESI before and after

his neck surgery. He is currently unemployed but is able to stay active at home with the help

of pain medications. He denies adverse effects or constipation. He presently rates his pain

at 3/10.”   (Tr. at 426.) Dr. Bautista assessed chronic neck pain with bilateral cervical

radiculopathy, and occipital neuralgia with occipital headaches. He ordered Lyrica and

continued Oxycontin and Percocet. (Tr. at 427.)

       On March 11, 2015, plaintiff saw Dr. Bautista for chronic severe neck pain. “Patient

reports that his pain medications are working well without adverse effects. He rates his pain

today at 3/10. Neck pain is localized, constant, and aggravated with any activity. His insurance

                                               30
did not cover Lyrica. He is presently unemployed and is applying for disability.” (Tr. at 422.)

On exam, he had moderately limited cervical ROM but normal strength. The doctor assessed

chronic neck pain with bilateral cervical radiculopathy and occipital neuralgia with occipital

headaches. “He is able to function with the help of pain medications.” They discussed

reducing Percocet. (Tr. at 423.)

       On May 6, 2015, plaintiff returned to Dr. Bautista for chronic severe neck pain. “Patient

reports fair pain control in the neck. He has radicular pain in both arms. He rates the pain

today at 4/10 and denies adverse effects from his pain medicines. He tried reducing the

amount of Percocet a day but that was not able to control his pain. He has not been able to

sleep well for a while and does not have the energy for activities although he walks his dogs

regularly. He says that he is also feeling depressed due to lack of ability to perform more

activities.” (Tr. at 418-19.) Dr. Bautista continued Oxycontin and Percocet, and ordered

Ambien for insomnia. (Tr. at 419.)

       On July 1, 2015, plaintiff saw Dr. Bautista for chronic neck pain. “Patient reports that

neck pain is well controlled with medications. He denies adverse effects or constipation. He

rates his pain today at 2/10. He is able to walk regularly and stay active. He reports localized

neck pain but has paresthesias in his fingers bilaterally. He is able to sleep well with Ambien.”

(Tr at 414-15.) “He is able to function with the help of pain medications.” (Tr. at 415.)

       On August 26, 2015, plaintiff saw Dr. Bautista for “chronic neck pain with paresthesias

in both hands. He reports no radicular pain at this time. He reports that his pain medications

are working well. He rates his pain today at 3/10. He denies constipation.” (Tr. at 410.) On

exam, he had moderately limited cervical ROM with normal strength and gait. Oxycontin and

Percocet were continued. “He is able to function with the help of pain medications.” (Tr. at

                                               31
411.)

        On October 26, 2015, Dr. Bautista wrote: “The patient has chronic severe neck pain that

radiates to both upper limbs. He is able to function well with the help of pain medications. He

denies adverse effects or constipation. He rates his pain today at 3/10.” (Tr. at 406.) He had

limited cervical ROM but normal strength. “He is able to function with the help of pain

medications.” (Tr. at 407.)

        On January 6, 2016, Dr. Bautista noted: “Pain control is good and he denies adverse

effects from his pain medication.” (Tr. at 402.) “He is able to function with the help of pain

medications.” (Tr. at 403.) On March 2, 2016, Dr. Bautista again noted chronic neck pain and

occipital headaches; limited cervical ROM; and continued Oxycontin and Percocet. (Tr. at

398.)

        On July 26, 2016, plaintiff was discharged from the pain clinic due to alcohol use. (Tr.

at 609.)

•       Mental Health/Alcohol Abuse Records

        In January 2015, plaintiff was hospitalized for acute alcohol withdrawal. On January 11,

2015, he followed up with Dr. Mark Meler, doing fine at home, without alcohol. (Tr. at 434.)

        On June 6, 2016, plaintiff went to the ER and was admitted related to alcohol addiction

and narcotic withdrawal. (Tr. at 529, 542.) He discharged on June 10, 2016. (Tr. at 546.) He

went to the ER again on July 19, 2016. (Tr. at 547.) At that time, it was recommended he

pursue out-patient follow up. (Tr. at 552.)

        On August 17, 2016, he went to the ER for syncope/fainting (Tr. at 554, 561) and was

admitted. (Tr. at 560.) He discharged on August 19, 2016 (Tr. at 565) with a diagnosis of

alcohol withdrawal (Tr. at 566).

                                               32
       On September 1, 2016, plaintiff was seen for a psychiatric evaluation. He reported

being sober, and that Zoloft was helping his mood. (Tr. at 694.) He was diagnosed with major

depressive disorder, mild, and alcohol use disorder, severe, in early remission. Zoloft was

increased. (Tr. at 698.)

       On December 6, 2016, plaintiff reported that he was still depressed but overall feeling

better. He was still in a lot of pain. (Tr. at 712.) He was diagnosed with major depressive

disorder, moderate, alcohol use disorder, severe, in early remission. The doctor increased

Zoloft and started Trazodone. (Tr. at 715.)

       On September 23, 2016, plaintiff restarted on pain medications with a primary care

provider. (Tr. at 617-18.)

       On January 27, 2017, plaintiff went to the ER with weakness and instability, and was

admitted for evaluation and management. Providers diagnosed chronic alcoholism. (Tr. at

569, 582.)

       On March 6, 2017, at a psychiatric follow up, plaintiff reported improved mood, still

depressed at times, but overall fewer episodes. Medications were helping his anxiety. (Tr. at

725.) He continued on Valium, with increased Zoloft and Trazodone. (Tr. at 728.)

       In March, April, and May 2017, the primary provider continued pain medications. (Tr.

at 635, 645, 657.)

       At an August 15, 2017, psychiatric follow up, plaintiff was diagnosed with major

depressive disorder, moderate; anxiety disorder, NOS; and alcohol use disorder, severe, in

early remission. The doctor started Abilify, and continued Valium, Zoloft, and Trazodone. (Tr.

at 755.)



                                              33
